DETAILED ACTION
Applicant’s amendment and response dated 7/13/2022 has been provided in response to the 4/45/2022 Office Action which rejected claims 1-20, wherein claims 1, 3-5, 7, 9-12, 14-20 have been amended. Thus, claims 1-20 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramaiah et al. US Patent Application Publication 2016/0378526 A1 in view of Allocca et al. US Patent 8,990778 B1) and Lucas et el. (US Patent 10,560,372 B1).
As to claim 1, Venkataramaiah teaches a service upgrade management method, applied to a gray release control platform (e.g. cloud computing platform 105, see e.g. [0022] and [0026]), wherein the method comprises: 
creating a gray release policy (e.g. assigning nodes to a pool of machines) and a gray traffic distribution rule (e.g. routing policy, see e.g. [0030] - Individual DIP nodes may be assigned to either the first pool of machines 230 or the second pool of machines 240 using the assignment API 214 provided by the load-balancing component 205. An administrator can access the assignment API 214 and register an individual machine with the load-balancing component 205. A record of a machine's association with one of multiple available pools may be stored in the load-balancing component's memory 210;  The memory 210 may also store a routing policy 212. The routing policy 212 is executed by the load-balancing component 205 to determine to which of several available pools a request to the VIP should be routed and [0033] - a request may be designated for testing. Policy can route testing requests to the pool providing a version of a service being tested),
 controlling a gray traffic distribution status (See e.g. [0020] -  load balancer in a cloud computing infrastructure can be configured to distribute inbound traffic. In particular, traffic directed to an internal endpoint in the cloud computing infrastructure can be load-balanced through the VIP, or by a load-balancing component associated therewith, to DIPs of one or more machines of the service; The load balancer may select a pool based on a policy that assigns requests with certain characteristics to one of the pools and [0032] - the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received) and wherein the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status are used by the gray traffic distribution device (e.g. load balancer 320) to control a flow direction of a service message (see e.g. [0035] - Messages addressed to VIP A 311 are routed to load balancer 320. Load balancer 320 executes policy 312 to determine whether a request from customer 307 should be routed to DIP pool A 315 or DIP pool B 319 and [0036] - Initially, DIP pool A 315 includes machines running a first version of a service in production mode. DIP pool B 319 includes machines running a second version of a service in testing mode. The policy 312 can route messages received from customers to either DIP pool A 315 or DIP pool B 319 according to testing parameters).

Venkataramaiah does not specifically teach delivering the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status to a gray traffic distribution device.

In an analogous art of software testing, however, Allocca teaches delivering a gray release policy, a gray traffic distribution rule, and a gray traffic distribution status (e.g. sampling rules and configuration settings) to a gray traffic distribution device (e.g. interceptor 110, see Fig.1 and associated text, e.g. col.6 lines 22-41 - many operations of the replay module 206, the comparator module 208, the metrics module 210, and the logger module 212, as well as the interceptor 110, are configurable. In the implementation shown in FIG. 2, the configuration settings are controlled at least in part by a controller module 214. In particular, a sampling manager 224 of the controller module 214 controls aspects of the interceptor 110 and the shadow proxy service 112 relating to determining which of the requests 120 are intercepted and processed as the shadow requests 124, which of the shadow requests 124 are actually processed by the shadow proxy service 112 as described above, and so on. The sampling manager 224 refers to the configuration manager 226 which interacts with the various systems and users (such as the dashboard service 118) to obtain the configuration settings for the shadow proxy service 112. Each of the replay module 206, the comparator module 208, metrics module 210, and logger module 212 may refer to the configuration manager 226 to obtain configuration information or the configuration manager 226 may directly configure the other modules, col.8 lines 6-10- The interceptor/shadow proxy control module 310 operates to allow for configuration and/or control of the interceptor 110 and shadow proxy service 112 by, for example, a user of the dashboard service 118 interacting with the dashboard service 118 through user interface module 312 , and col. 12 lines 11-16 - Once the interceptor 110 and shadow proxy service 112 are configured, the dashboard service 118 instructs the interceptor 110 and shadow proxy service 112 to begin shadow testing).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah to incorporate/implement the limitations as taught by Allocca in order to provide a more efficient method/system of testing a version of software before implementation.

Venkataramaiah in view of Allocca does not specifically teach determining a traffic distribution proportion based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version, delivering the traffic distribution proportion to a gray traffic distribution device or and the traffic distribution proportion is used by the gray traffic distribution device.

In an analogous art of software testing, however, Lucas teaches determining a traffic distribution proportion based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version (See Figs: 3, 5A, 5B and all associated text, e.g. col. 13 lines 5-6 and 10-16: field 320 indicates a count of requests that have been sent to each service instance; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version. This per-version count value may be separate tracked and controlled to effectual the version-based allocation rules in the routing policy, col.16 lines 41-54: For example, field 512 indicates the current proportion of requests that are allocated to each version. Field 514 indicates the number of instances that are deployed for each version; Field 516 indicates a number of instances that are presently up and running, col. 17 lines 7-9:  the value in field 522 may represent an aggregate value (e.g., total or average) from the metrics of many request routers, delivering the traffic distribution proportion to a gray traffic distribution device (e.g. request router 140, see e.g. col. 7 lines 42-45: the routing policy 146 may be distributed to the request routers 144 by one or more central policy masters and the traffic distribution proportion is used by the gray traffic distribution device (see e.g. col.7 lines 29-39 and lines 47-62: the routing behavior of the routing module 144 may be controlled in part by a routing policy 146;  the routing policy 146 may indicate that a certain proportion of a type of request are to be handled by a first version of a resource, and that a remaining portion of that type of request are to be handled by a second version of the resource; the request router 140 may implement a metrics monitoring module 148. The metrics monitoring module may collect various metrics associated with the incoming requests and/or the routing of these requests; the metrics monitor 148 may aggregate the data of many requests to determine aggregate data over different versions; he metrics monitor 148 may compute certain additional metrics on top of the raw data of the incoming request, such as a count of how many requests have been forwarded to each version of a service. Such a count may be used by the request router 140 to enforce rules in the routing policy 146 that limit the proportion of incoming request for different versions).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah in view of Allocca to incorporate/implement the limitations as taught by Lucas in order to provide a more efficient method/system of testing a software versions and analyzing potential risks during deployment for the purpose of improving performance.

As to claim 2, Venkataramaiah also teaches wherein the gray traffic distribution status comprises at least one of [an initial state, an end state, a traffic-distribution-by-whitelist state, or] a traffic-distribution-by-proportion state (see e.g. [0032] -  the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received).

As to claim 3, Venkataramaiah also teaches wherein before the delivering, the method further comprises deploying a service instance of the second version for a service on which gray release is to be performed (see e.g. [0026] -  The technology described herein allows two different versions of a service 220 to be deployed simultaneously. One version may be a production version and the other a testing version. Both the first version of the service 238 and the second version of the service 248 may appear as a single service 220 to customers), and respectively adding first label information to a service instance of the first version and adding second label information to the service instance of the second version, wherein both the first label information and the second label information are used by the gray traffic distribution device to determine an identifier of an object to which the service message is sent (See e.g. [0030] - Individual DIP nodes may be assigned to either the first pool of machines 230 or the second pool of machines 240 using the assignment API 214 provided by the load-balancing component 205. An administrator can access the assignment API 214 and register an individual machine with the load-balancing component 205. A record of a machine's association with one of multiple available pools may be stored in the load-balancing component's memory 210 and [0044] - determination is made by the computing device that the request should be routed to a first pool of machines configured to provide a first version of the service instead of a second pool of machines configured to provide a second version of the service by comparing characteristics of the request to a policy. The machines may be virtual machines), and wherein a version of the service instance of the second version is higher than that of the service instance of the first version (See e.g. [0019] - a cloud computing infrastructure can support multiple versions of a single service. In one aspect, a first version of the service is in production and a second version of the service is staged. A staged version may be an upgraded version of the service ready for testing. In another aspect, the staged version has been tested and is ready for production service).

As to claim 4, Venkataramaiah also teaches adjusting the traffic distribution proportion (see e.g. [0032] -  the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received).

As to claim 7, Venkataramaiah teaches a service upgrade management method, applied to a gray traffic distribution device (e.g. load balancer 320), wherein the method comprises: 
a gray release policy (e.g. assigning nodes to a pool of machines), a gray traffic distribution rule (e.g. routing policy, see e.g. [0030] - Individual DIP nodes may be assigned to either the first pool of machines 230 or the second pool of machines 240 using the assignment API 214 provided by the load-balancing component 205. An administrator can access the assignment API 214 and register an individual machine with the load-balancing component 205. A record of a machine's association with one of multiple available pools may be stored in the load-balancing component's memory 210;  The memory 210 may also store a routing policy 212. The routing policy 212 is executed by the load-balancing component 205 to determine to which of several available pools a request to the VIP should be routed and [0033] - a request may be designated for testing. Policy can route testing requests to the pool providing a version of a service being tested), (e.g. cloud computing platform 105, see e.g. [0022] and [0026]), and a gray traffic distribution status (See e.g. [0020] -  load balancer in a cloud computing infrastructure can be configured to distribute inbound traffic. In particular, traffic directed to an internal endpoint in the cloud computing infrastructure can be load-balanced through the VIP, or by a load-balancing component associated therewith, to DIPs of one or more machines of the service; The load balancer may select a pool based on a policy that assigns requests with certain characteristics to one of the pools and [0032] - the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received) and controlling a flow direction of a service message according to the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status (see e.g. [0035] - Messages addressed to VIP A 311 are routed to load balancer 320. Load balancer 320 executes policy 312 to determine whether a request from customer 307 should be routed to DIP pool A 315 or DIP pool B 319 and [0036] - Initially, DIP pool A 315 includes machines running a first version of a service in production mode. DIP pool B 319 includes machines running a second version of a service in testing mode. The policy 312 can route messages received from customers to either DIP pool A 315 or DIP pool B 319 according to testing parameters).

Venkataramaiah does not specifically teach receiving the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status.

In an analogous art of software testing, however, Allocca teaches receiving a gray release policy, a gray traffic distribution rule, and a gray traffic distribution status (e.g. sampling rules and configuration settings) to a gray traffic distribution device (e.g. interceptor 110, see Fig.1 and associated text, e.g. col.6 lines 22-41 - many operations of the replay module 206, the comparator module 208, the metrics module 210, and the logger module 212, as well as the interceptor 110, are configurable. In the implementation shown in FIG. 2, the configuration settings are controlled at least in part by a controller module 214. In particular, a sampling manager 224 of the controller module 214 controls aspects of the interceptor 110 and the shadow proxy service 112 relating to determining which of the requests 120 are intercepted and processed as the shadow requests 124, which of the shadow requests 124 are actually processed by the shadow proxy service 112 as described above, and so on. The sampling manager 224 refers to the configuration manager 226 which interacts with the various systems and users (such as the dashboard service 118) to obtain the configuration settings for the shadow proxy service 112. Each of the replay module 206, the comparator module 208, metrics module 210, and logger module 212 may refer to the configuration manager 226 to obtain configuration information or the configuration manager 226 may directly configure the other modules, col.8 lines 6-10- The interceptor/shadow proxy control module 310 operates to allow for configuration and/or control of the interceptor 110 and shadow proxy service 112 by, for example, a user of the dashboard service 118 interacting with the dashboard service 118 through user interface module 312 , and col. 12 lines 11-16 - Once the interceptor 110 and shadow proxy service 112 are configured, the dashboard service 118 instructs the interceptor 110 and shadow proxy service 112 to begin shadow testing).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah to incorporate/implement the limitations as taught by Allocca in order to provide a more efficient method/system of testing a version of software before implementation.

Venkataramaiah in view of Allocca does not specifically teach receiving a traffic distribution proportion, wherein the traffic distribution proportion is determined based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version, or controlling according to the traffic distribution proportion.

In an analogous art of software testing, however, Lucas teaches receiving a traffic distribution proportion (see e.g. col. 7 lines 42-45: the routing policy 146 may be distributed to the request routers 144 by one or more central policy masters), wherein the traffic distribution proportion is determined based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version (See Figs: 3, 5A, 5B and all associated text, e.g. col. 13 lines 5-6 and 10-16: field 320 indicates a count of requests that have been sent to each service instance; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version. This per-version count value may be separate tracked and controlled to effectual the version-based allocation rules in the routing policy, col.16 lines 41-54: For example, field 512 indicates the current proportion of requests that are allocated to each version. Field 514 indicates the number of instances that are deployed for each version; Field 516 indicates a number of instances that are presently up and running, col. 17 lines 7-9:  the value in field 522 may represent an aggregate value (e.g., total or average) from the metrics of many request routers, and controlling according to the traffic distribution proportion (see e.g. col.7 lines 29-39 and lines 47-62: the routing behavior of the routing module 144 may be controlled in part by a routing policy 146;  the routing policy 146 may indicate that a certain proportion of a type of request are to be handled by a first version of a resource, and that a remaining portion of that type of request are to be handled by a second version of the resource; the request router 140 may implement a metrics monitoring module 148. The metrics monitoring module may collect various metrics associated with the incoming requests and/or the routing of these requests; the metrics monitor 148 may aggregate the data of many requests to determine aggregate data over different versions; he metrics monitor 148 may compute certain additional metrics on top of the raw data of the incoming request, such as a count of how many requests have been forwarded to each version of a service. Such a count may be used by the request router 140 to enforce rules in the routing policy 146 that limit the proportion of incoming request for different versions).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah in view of Allocca to incorporate/implement the limitations as taught by Lucas in order to provide a more efficient method/system of testing a software versions and analyzing potential risks during deployment for the purpose of improving performance.

As to claim 8, Venkataramaiah also teaches wherein the gray traffic distribution status comprises at least one of [an initial state, an end state, a traffic-distribution-by-whitelist state, or] a traffic-distribution-by-proportion state (see e.g. [0032] -  the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received).

As to claim 9, Venkataramaiah also teaches wherein controlling the flow direction of the service message comprises at least one of the following implementations: when the gray traffic distribution status is the initial state, distributing traffic of the service message in a service instance of a first version in a polling manner (see e.g. [0040] a determination is made by the computing device that the request should be routed to a first pool of machines configured to provide a first version of the service instead of a second pool of machines configured to provide a second version of the service by comparing characteristics of the request to a policy. The machines may be virtual machines and [0041] - the computing device routes the request to a machine in the first pool. The machine then provides a first version of the service [when the gray traffic distribution status is the end state, distributing the traffic of the service message in a polling manner; when the gray traffic distribution status is the traffic-distribution-by-whitelist state, distributing, to a service instance of a second version according to the gray release policy, a service message that conforms to the gray release policy, and distributing, in the service instance of the first version in a polling manner, a service message that does not conform to the gray release policy; or when the gray traffic distribution status is the traffic-distribution-by-proportion state, distributing, to a service instance of a second version according to the gray release policy, a service message that conforms to the gray release policy, and distributing, in the service instance of the first version or the service instance of the second version in a polling manner, a service message that does not conform to the gray release policy.]

As to claim 11, Venkataramaiah also teaches wherein the method further comprises: distributing the service message to a service instance of the second version based on the traffic distribution proportion (see e.g. [0034]-  the policy routes requests based on a rollout scenario. A rollout scenario replaces a first version of a service with a second version of the service. The second version of the service may have already been tested so the rollout scenario is distinct from the testing scenario. The rollout scenario replaces a first version of a service with a second version of the service while maintaining service continuity) and receiving an updated traffic distribution proportion from the gray release control platform, and controlling the flow direction of the service message based on the updated traffic distribution proportion until all service messages are distributed to the service instance of the second version (see e.g. [0034] - the policy routes requests based on a rollout scenario. A rollout scenario replaces a first version of a service with a second version of the service. The second version of the service may have already been tested so the rollout scenario is distinct from the testing scenario. The rollout scenario replaces a first version of a service with a second version of the service while maintaining service continuity; More machines providing the second version of the service can be brought online as the transition takes place).

As to claim 12, Venkataramaiah teaches a gray release control platform (e.g. cloud computing platform 105, see e.g. [0022] and [0026]), wherein the gray release control platform comprises: 
at least one processor (See Fig.7, 714 and associated text);
and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor  (See e.g. Fig.7, 712 and associated text) to: 
create a gray release policy (e.g. assigning nodes to a pool of machines) and a gray traffic distribution rule (e.g. routing policy, see e.g. [0030] - Individual DIP nodes may be assigned to either the first pool of machines 230 or the second pool of machines 240 using the assignment API 214 provided by the load-balancing component 205. An administrator can access the assignment API 214 and register an individual machine with the load-balancing component 205. A record of a machine's association with one of multiple available pools may be stored in the load-balancing component's memory 210;  The memory 210 may also store a routing policy 212. The routing policy 212 is executed by the load-balancing component 205 to determine to which of several available pools a request to the VIP should be routed and [0033] - a request may be designated for testing. Policy can route testing requests to the pool providing a version of a service being tested),
 controlling a gray traffic distribution status (See e.g. [0020] -  load balancer in a cloud computing infrastructure can be configured to distribute inbound traffic. In particular, traffic directed to an internal endpoint in the cloud computing infrastructure can be load-balanced through the VIP, or by a load-balancing component associated therewith, to DIPs of one or more machines of the service; The load balancer may select a pool based on a policy that assigns requests with certain characteristics to one of the pools and [0032] - the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received) and wherein the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status are used by the gray traffic distribution device (e.g. load balancer 320) to control a flow direction of a service message (see e.g. [0035] - Messages addressed to VIP A 311 are routed to load balancer 320. Load balancer 320 executes policy 312 to determine whether a request from customer 307 should be routed to DIP pool A 315 or DIP pool B 319 and [0036] - Initially, DIP pool A 315 includes machines running a first version of a service in production mode. DIP pool B 319 includes machines running a second version of a service in testing mode. The policy 312 can route messages received from customers to either DIP pool A 315 or DIP pool B 319 according to testing parameters).

Venkataramaiah does not specifically teach a transceiver, deliver, by the transceiver, the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status to a gray traffic distribution device.

In an analogous art of software testing, however, Allocca teaches a transceiver (see e.g. dashboard service 118), deliver, by the transceiver, a gray release policy, a gray traffic distribution rule, and a gray traffic distribution status (e.g. sampling rules and configuration settings) to a gray traffic distribution device (e.g. interceptor 110, see Fig.1 and associated text, e.g. col.6 lines 22-41 - many operations of the replay module 206, the comparator module 208, the metrics module 210, and the logger module 212, as well as the interceptor 110, are configurable. In the implementation shown in FIG. 2, the configuration settings are controlled at least in part by a controller module 214. In particular, a sampling manager 224 of the controller module 214 controls aspects of the interceptor 110 and the shadow proxy service 112 relating to determining which of the requests 120 are intercepted and processed as the shadow requests 124, which of the shadow requests 124 are actually processed by the shadow proxy service 112 as described above, and so on. The sampling manager 224 refers to the configuration manager 226 which interacts with the various systems and users (such as the dashboard service 118) to obtain the configuration settings for the shadow proxy service 112. Each of the replay module 206, the comparator module 208, metrics module 210, and logger module 212 may refer to the configuration manager 226 to obtain configuration information or the configuration manager 226 may directly configure the other modules, col.8 lines 6-10- The interceptor/shadow proxy control module 310 operates to allow for configuration and/or control of the interceptor 110 and shadow proxy service 112 by, for example, a user of the dashboard service 118 interacting with the dashboard service 118 through user interface module 312 , and col. 12 lines 11-16 - Once the interceptor 110 and shadow proxy service 112 are configured, the dashboard service 118 instructs the interceptor 110 and shadow proxy service 112 to begin shadow testing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah to incorporate/implement the limitations as taught by Allocca in order to provide a more efficient method/system of testing a version of software before implementation.

Venkataramaiah in view of Allocca does not specifically teach determine a traffic distribution proportion based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version, deliver the traffic distribution proportion to a gray traffic distribution device or and the traffic distribution proportion is used by the gray traffic distribution device.

In an analogous art of software testing, however, Lucas teaches determine a traffic distribution proportion based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version (See Figs: 3, 5A, 5B and all associated text, e.g. col. 13 lines 5-6 and 10-16: field 320 indicates a count of requests that have been sent to each service instance; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version. This per-version count value may be separate tracked and controlled to effectual the version-based allocation rules in the routing policy, col.16 lines 41-54: For example, field 512 indicates the current proportion of requests that are allocated to each version. Field 514 indicates the number of instances that are deployed for each version; Field 516 indicates a number of instances that are presently up and running, col. 17 lines 7-9:  the value in field 522 may represent an aggregate value (e.g., total or average) from the metrics of many request routers, deliver the traffic distribution proportion to a gray traffic distribution device (e.g. request router 140, see e.g. col. 7 lines 42-45: the routing policy 146 may be distributed to the request routers 144 by one or more central policy masters and the traffic distribution proportion is used by the gray traffic distribution device (see e.g. col.7 lines 29-39 and lines 47-62: the routing behavior of the routing module 144 may be controlled in part by a routing policy 146;  the routing policy 146 may indicate that a certain proportion of a type of request are to be handled by a first version of a resource, and that a remaining portion of that type of request are to be handled by a second version of the resource; the request router 140 may implement a metrics monitoring module 148. The metrics monitoring module may collect various metrics associated with the incoming requests and/or the routing of these requests; the metrics monitor 148 may aggregate the data of many requests to determine aggregate data over different versions; he metrics monitor 148 may compute certain additional metrics on top of the raw data of the incoming request, such as a count of how many requests have been forwarded to each version of a service. Such a count may be used by the request router 140 to enforce rules in the routing policy 146 that limit the proportion of incoming request for different versions).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah in view of Allocca to incorporate/implement the limitations as taught by Lucas in order to provide a more efficient method/system of testing a software versions and analyzing potential risks during deployment for the purpose of improving performance.

As to claim 13,  Venkataramaiah also teaches wherein the gray traffic distribution status comprises at least one of [an initial state, an end state, a traffic-distribution-by-whitelist state, or] a traffic-distribution-by-proportion state (see e.g. [0032] -  the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received).

As to claim 14, Venkataramaiah also teaches wherein before delivering, the programming instructions are for execution by the at least one processor to deploy a service instance of the second version for a service on which gray release is to be performed (see e.g. [0026] -  The technology described herein allows two different versions of a service 220 to be deployed simultaneously. One version may be a production version and the other a testing version. Both the first version of the service 238 and the second version of the service 248 may appear as a single service 220 to customers), and respectively add first label information to a service instance of the first version and adding second label information to the service instance of the second version, wherein both the first label information and the second label information are used by the gray traffic distribution device to determine an identifier of an object to which the service message is sent (See e.g. [0030] - Individual DIP nodes may be assigned to either the first pool of machines 230 or the second pool of machines 240 using the assignment API 214 provided by the load-balancing component 205. An administrator can access the assignment API 214 and register an individual machine with the load-balancing component 205. A record of a machine's association with one of multiple available pools may be stored in the load-balancing component's memory 210 and [0044] - determination is made by the computing device that the request should be routed to a first pool of machines configured to provide a first version of the service instead of a second pool of machines configured to provide a second version of the service by comparing characteristics of the request to a policy. The machines may be virtual machines), and wherein a version of the service instance of the second version is higher than that of the service instance of the first version (See e.g. [0019] - a cloud computing infrastructure can support multiple versions of a single service. In one aspect, a first version of the service is in production and a second version of the service is staged. A staged version may be an upgraded version of the service ready for testing. In another aspect, the staged version has been tested and is ready for production service).
As to claim 15, Venkataramaiah also teaches adjusting the traffic distribution proportion (see e.g. [0032] -  the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received).

As to claim 17, Venkataramaiah teaches a gray traffic distribution device (e.g. load balancer 320), wherein the gray traffic distribution device comprises wherein the gray traffic distribution device comprises: 
at least one processor (See Fig.7, 714 and associated text),
and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor  (See e.g. Fig.7, 712 and associated text) to: 
generate a gray release policy (e.g. assigning nodes to a pool of machines), a gray traffic distribution rule (e.g. routing policy, see e.g. [0030] - Individual DIP nodes may be assigned to either the first pool of machines 230 or the second pool of machines 240 using the assignment API 214 provided by the load-balancing component 205. An administrator can access the assignment API 214 and register an individual machine with the load-balancing component 205. A record of a machine's association with one of multiple available pools may be stored in the load-balancing component's memory 210;  The memory 210 may also store a routing policy 212. The routing policy 212 is executed by the load-balancing component 205 to determine to which of several available pools a request to the VIP should be routed and [0033] - a request may be designated for testing. Policy can route testing requests to the pool providing a version of a service being tested), (e.g. cloud computing platform 105, see e.g. [0022] and [0026]), and a gray traffic distribution status (See e.g. [0020] -  load balancer in a cloud computing infrastructure can be configured to distribute inbound traffic. In particular, traffic directed to an internal endpoint in the cloud computing infrastructure can be load-balanced through the VIP, or by a load-balancing component associated therewith, to DIPs of one or more machines of the service; The load balancer may select a pool based on a policy that assigns requests with certain characteristics to one of the pools and [0032] - the routing policy 212 can enforce a flighting operation. A flighting operation sends a percentage of requests to a first version of the service and the remaining percentage to a second version. The flighting operation may be used for testing a new version of the service with a small percent of the customer requests received) and at least one processor (see e.g. [0048]) configured to control a flow direction of a service message according to the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status (see e.g. [0035] - Messages addressed to VIP A 311 are routed to load balancer 320. Load balancer 320 executes policy 312 to determine whether a request from customer 307 should be routed to DIP pool A 315 or DIP pool B 319 and [0036] - Initially, DIP pool A 315 includes machines running a first version of a service in production mode. DIP pool B 319 includes machines running a second version of a service in testing mode. The policy 312 can route messages received from customers to either DIP pool A 315 or DIP pool B 319 according to testing parameters).

Venkataramaiah does not specifically teach a transceiver or receive, by the transceiver, the gray release policy, the gray traffic distribution rule, and the gray traffic distribution status.

In an analogous art of software testing, however, Allocca teaches a transceiver (e.g. interceptor 110), receive, by the transceiver, a gray release policy, a gray traffic distribution rule, and a gray traffic distribution status (e.g. sampling rules and configuration settings, see Fig.1 and associated text, e.g. col.6 lines 22-41 - many operations of the replay module 206, the comparator module 208, the metrics module 210, and the logger module 212, as well as the interceptor 110, are configurable. In the implementation shown in FIG. 2, the configuration settings are controlled at least in part by a controller module 214. In particular, a sampling manager 224 of the controller module 214 controls aspects of the interceptor 110 and the shadow proxy service 112 relating to determining which of the requests 120 are intercepted and processed as the shadow requests 124, which of the shadow requests 124 are actually processed by the shadow proxy service 112 as described above, and so on. The sampling manager 224 refers to the configuration manager 226 which interacts with the various systems and users (such as the dashboard service 118) to obtain the configuration settings for the shadow proxy service 112. Each of the replay module 206, the comparator module 208, metrics module 210, and logger module 212 may refer to the configuration manager 226 to obtain configuration information or the configuration manager 226 may directly configure the other modules, col.8 lines 6-10- The interceptor/shadow proxy control module 310 operates to allow for configuration and/or control of the interceptor 110 and shadow proxy service 112 by, for example, a user of the dashboard service 118 interacting with the dashboard service 118 through user interface module 312 , and col. 12 lines 11-16 - Once the interceptor 110 and shadow proxy service 112 are configured, the dashboard service 118 instructs the interceptor 110 and shadow proxy service 112 to begin shadow testing).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah to incorporate/implement the limitations as taught by Allocca in order to provide a more efficient method/system of testing a version of software before implementation.

Venkataramaiah in view of Allocca does not specifically teach receiving a traffic distribution proportion, wherein the traffic distribution proportion is determined based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version, or controlling according to the traffic distribution proportion.

In an analogous art of software testing, however, Lucas teaches receiving a traffic distribution proportion (see e.g. col. 7 lines 42-45: the routing policy 146 may be distributed to the request routers 144 by one or more central policy masters), wherein the traffic distribution proportion is determined based on a ratio of a quantity of service instances of a second version and a total quantity, wherein the total quantity comprises a quantity of service instances of a first version and the quantity of service instances of the second version (See Figs: 3, 5A, 5B and all associated text, e.g. col. 13 lines 5-6 and 10-16: field 320 indicates a count of requests that have been sent to each service instance; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version; the counts for all instances of each different version may be aggregated according to their version identifier, and used to determine the relative proportions of requests that have been sent to each version. This per-version count value may be separate tracked and controlled to effectual the version-based allocation rules in the routing policy, col.16 lines 41-54: For example, field 512 indicates the current proportion of requests that are allocated to each version. Field 514 indicates the number of instances that are deployed for each version; Field 516 indicates a number of instances that are presently up and running, col. 17 lines 7-9:  the value in field 522 may represent an aggregate value (e.g., total or average) from the metrics of many request routers, and controlling according to the traffic distribution proportion (see e.g. col.7 lines 29-39 and lines 47-62: the routing behavior of the routing module 144 may be controlled in part by a routing policy 146;  the routing policy 146 may indicate that a certain proportion of a type of request are to be handled by a first version of a resource, and that a remaining portion of that type of request are to be handled by a second version of the resource; the request router 140 may implement a metrics monitoring module 148. The metrics monitoring module may collect various metrics associated with the incoming requests and/or the routing of these requests; the metrics monitor 148 may aggregate the data of many requests to determine aggregate data over different versions; he metrics monitor 148 may compute certain additional metrics on top of the raw data of the incoming request, such as a count of how many requests have been forwarded to each version of a service. Such a count may be used by the request router 140 to enforce rules in the routing policy 146 that limit the proportion of incoming request for different versions).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah in view of Allocca to incorporate/implement the limitations as taught by Lucas in order to provide a more efficient method/system of testing a software versions and analyzing potential risks during deployment for the purpose of improving performance.

As to claim 18, Venkataramaiah also teaches wherein the programming instructions are for execution by the at least one processor to perform at least one of the following operations: when the gray traffic distribution status is the initial state, distributing the traffic of the service message in a service instance of the first version in a polling manner (see e.g. [0040] a determination is made by the computing device that the request should be routed to a first pool of machines configured to provide a first version of the service instead of a second pool of machines configured to provide a second version of the service by comparing characteristics of the request to a policy. The machines may be virtual machines and [0041] - the computing device routes the request to a machine in the first pool. The machine then provides a first version of the service [when the gray traffic distribution status is the end state, distributing the traffic of the service message in a polling manner; when the gray traffic distribution status is the traffic-distribution-by-whitelist state, distributing, to the service instance of the second version according to the gray release policy, a service message that conforms to the gray release policy, and distributing, in the service instance of the first version in a polling manner, a service message that does not conform to the gray release policy; or when the gray traffic distribution status is the traffic-distribution-by-proportion state, distributing, to a service instance of a second version according to the gray release policy, a service message that conforms to the gray release policy, and distributing, in a service instance of a first version or the service instance of the second version in a polling manner, a service message that does not conform to the gray release policy.]

As to claim 20, Venkataramaiah also teaches distribute the service message to a service instance of the second version based on the traffic distribution proportion (see e.g. [0034]-  the policy routes requests based on a rollout scenario. A rollout scenario replaces a first version of a service with a second version of the service. The second version of the service may have already been tested so the rollout scenario is distinct from the testing scenario. The rollout scenario replaces a first version of a service with a second version of the service while maintaining service continuity) and receive an updated traffic distribution proportion from the gray release control platform, and controlling the flow direction of the service message based on the updated traffic distribution proportion until all service messages are distributed to the service instance of the second version (see e.g. [0034] - the policy routes requests based on a rollout scenario. A rollout scenario replaces a first version of a service with a second version of the service. The second version of the service may have already been tested so the rollout scenario is distinct from the testing scenario. The rollout scenario replaces a first version of a service with a second version of the service while maintaining service continuity; More machines providing the second version of the service can be brought online as the transition takes place).

6.	Claims 5 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramaiah et al. (US Patent Application Publication 2016/0378526 A1 in view of Allocca et al. (US Patent 8,990778 B1) and Lucas et el. (US Patent 10,560,372 B1), as applied to claims 4 and 15 above, and further in view of Gupta et al. US Patent 9,350,682 B1.
As to claim 5, Venkataramaiah in view of Allocca and Lucas does not specifically teach wherein adjusting the traffic distribution proportion comprises: performing scale-in on the service instance of the first version to release a virtual machine resource occupied by the service instance of the first version obtained after the scale-in, and performing scale-out on the service instance of the second version, wherein the service instance of the second version obtained after the scale-out occupies the released virtual machine resource; and calculating the traffic distribution proportion based on the quantity of the service instances of the first version obtained after the scale-in, the quantity of the service instances of the second version obtained after the scale-out, and a maximum traffic distribution proportion of a current gray release task.
In an analogous art of processing requests however, Gupta teaches wherein adjusting the traffic distribution proportion comprises: performing scale-in on the service instance of the first version to release a virtual machine resource occupied by the service instance of the first version obtained after the scale-in, and performing scale-out on the service instance of the second version, wherein the service instance of the second version obtained after the scale-out occupies the released virtual machine resource and calculating the traffic distribution proportion based on the quantity of the service instances of the first version obtained after the scale-in, the quantity of the service instances of the second version obtained after the scale-out, and a maximum traffic distribution proportion of a current task (see Fig.6 and associated text, e.g. col.13 lines 36-44 and lines 55-61 - As indicated at 620, in response to receiving the reboot request, operation at the virtual compute instance in the availability zone may be stopped, in some embodiments. For example, the virtualization host that implements the virtual compute instance may be instructed to shutdown and/or release the virtual hardware resources and software resources of the virtual compute instance, effectively making the virtualization host able to host another virtual compute instance using the released resources; Network traffic sent to the currently operating destination virtual compute instance may then be directed to the destination virtual compute instance, as indicated at 640. For example, a network endpoint, or other network traffic component may be modified or programmed to now direct traffic for the virtual compute instance to the destination virtual compute instance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah in view of Allocca and Lucas to incorporate/implement the limitations as taught by Gupta order to provide a more efficient method/system of accessing and controlling computer resources when implementing applications on virtual machines.

As to claim 16, Venkataramaiah in view of Allocca and Lucas does not specifically teach perform scale-in on the service instance of the first version to release a virtual machine resource occupied by the service instance of the first version obtained after the scale-in, and perform scale-out on the service instance of the second version, wherein the service instance of the second version obtained after the scale-out occupies the released virtual machine resource, and calculate the traffic distribution proportion based on the quantity of the service instances of the first version obtained after the scale-in, the quantity of the service instances of the second version obtained after the scale-out, and a maximum traffic distribution proportion of a current gray release task.
In an analogous art of processing requests however, Gupta teaches perform scale-in on the service instance of the first version to release a virtual machine resource occupied by the service instance of the first version obtained after the scale-in, and perform scale-out on the service instance of the second version, wherein the service instance of the second version obtained after the scale-out occupies the released virtual machine resource and calculate the traffic distribution proportion based on the quantity of the service instances of the first version obtained after the scale-in, the quantity of the service instances of the second version obtained after the scale-out, and a maximum traffic distribution proportion of a current task (see Fig.6 and associated text, e.g. col.13 lines 36-44 and lines 55-61 - As indicated at 620, in response to receiving the reboot request, operation at the virtual compute instance in the availability zone may be stopped, in some embodiments. For example, the virtualization host that implements the virtual compute instance may be instructed to shutdown and/or release the virtual hardware resources and software resources of the virtual compute instance, effectively making the virtualization host able to host another virtual compute instance using the released resources; Network traffic sent to the currently operating destination virtual compute instance may then be directed to the destination virtual compute instance, as indicated at 640. For example, a network endpoint, or other network traffic component may be modified or programmed to now direct traffic for the virtual compute instance to the destination virtual compute instance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah in view of Allocca and Lucas to incorporate/implement the limitations as taught by Gupta order to provide a more efficient method/system of accessing and controlling computer resources when implementing applications on virtual machines.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramaiah et al. (US Patent Application Publication 2016/0378526 A1) in view of Allocca et al. (US Patent 8,990778 B1) and Lucas et el. (US Patent 10,560,372 B1), as applied to claim 1 above, and further in view of Bitoun (US Patent Application Publication 2017/0329696 A1).
As to claim 6, Venkataramaiah in view of Allocca and Lucas teaches the limitations of claim 1, but does not specifically teach wherein the service message comprises a specific field, and wherein before the service message is sent, the method further comprises: establishing a matching relationship between a whitelist and the specific field in the service message; and sending the matching relationship to the gray traffic distribution device.
In an analogous art of software testing, however, Bitoun teaches wherein the service message comprises a specific field (e.g. device identifier), and wherein before the service message is sent, the method further comprises establishing a matching relationship between a whitelist and the specific field in the service message and sending the matching relationship to the gray traffic distribution device (See e.g. [0023] - tests 224 can be written as statements to be applied to messages matching message attributes 222. For example, message attributes may include a device identifier and a content client identifier and the test may check whether a request was sent by the content management server to a content store 208; test attributes may indicate that N number of messages matching the message attributes should be tested before determining whether the test was successful. The test attributes may also indicate a range of message attributes that should be iterated for a given test. For example, a test can be defined to be run for each of M number of device identifiers for a given content client. Test controller 218 may then iterate through the M device identifiers. Similarly, tests may be defined to determine whether a whitelist or blacklist is operating correctly and [0031] -  the message attributes can be received by a test controller executing on the content management server. The message attributes can be uploaded to the test controller before tests are initiated by the test client).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkataramaiah in view of Allocca and Lucas to incorporate/implement the limitations as taught by Bitoun order to provide a more efficient method/system of testing software on servers in production environments.

 Allowable Subject Matter
8.	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192/2194